Citation Nr: 0508278	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-29 284	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a 
November 1985 Board of Veterans' Appeal decision, which 
denied entitlement to service connection for headaches and an 
acquired psychiatric disorder as a result of residuals of a 
service-connected head injury.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the veteran (moving party) alleging clear and 
unmistakable error in a November 1985 Board decision which 
denied entitlement to service connection for headaches and an 
acquired psychiatric disorder as a result of residuals of a 
service-connected head injury.

In the November 1985 decision the Board also denied service 
connection skull bone loss as a result of the service 
connected left zygomatic-maxillary fracture.  No motion has 
been submitted alleging CUE in the denial of that claim.  
Accordingly, the issue is as stated on the tile page of this 
decision.


FINDINGS OF FACT

1.  In a November 1985 decision, the Board denied the 
veteran's claim for service connection for headaches and an 
acquired psychiatric disorder as a result of residuals of a 
service-connected head injury.

2.  The Board's November 1985 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's November 1985 decision, which denied the 
veteran's claim for service connection for headaches and an 
acquired psychiatric disorder as a result of residuals of a 
service-connected head injury, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 7104, 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence of record at the time of the November 1985 Board 
decision is as noted below.

Service connection at that time was in effect for the 
residuals of a left zygomatic-maxillary fracture with 
antrostomy, traumatic neuropathy of the left infraorbital 
nerve, and chorioretinitis of the left eye.

The service medical records contain no complaint or finding 
pertaining to headaches or a psychiatric disorder.  On August 
1965 the veteran was hospitalized after being struck in the 
left cheek area.  He did not loose consciousness.  X-rays 
showed a fracture of the left maxillo-mallar complex which 
involved the inframaxillary wall of the left antrum and 
inferior orbital rim.  Open reduction of the fracture of the 
left maxilla, infraorbital rim was performed.  Burr holes 
were placed on either side of the fracture and trans osseous 
wiring was performed.  Subsequently, a reduction of the 
depressed malar bone fracture was accomplished through a 
Caldwell Luc approach and Vaseline pack.  Recovery from these 
procedures was uncomplicated.  He was discharged from the 
hospital later in August 1995 with a diagnosis of fracture of 
the left maxillo-mallar complex, left, with involvement of 
the infraorbital nerve.

The separation physical examination in September 1965 is 
negative for findings of, treatment for, or diagnosis of, an 
acquired psychiatric disorder or headaches. 

A VA examination was conducted in November 1966.  At that 
time there were no complaints concerning headache or a 
psychiatric illness.  The diagnoses included a fractured left 
jaw.

In May 1967 the RO granted service connection for a fractured 
jaw and assigned a 10 percent rating.

A VA neurology report notes that the veteran was seen in 
January 1969 for treatment of headaches and a spot over the 
left eye.  Neurological exam at that time revealed an area of 
sensory impairment in the face.  Impression was traumatic 
neuropathy of the left infraorbital nerve.  X-rays of the 
veteran's skull were taken at that time, showing several 
deformities of the veteran's facial bones.  

On March 1969 the RO assigned a separate 10 percent rating 
for traumatic neuropathy of the left infraorbital nerve and 
reclassified the fractured jaw as the residuals of a left 
zygomatic-maxillary fracture wit antrostomy, rated 10 
percent.

The veteran was afforded a VA neuropsychiatric examination in 
May 1974.  At that time he complained of severe headaches 
located over the left side of his face for a long period of 
time.  The headaches were located over the over the left eye 
and extended over the head towards the neck.  The headaches 
were throbbing and dull.  The headaches could last three or 
four days and were not relieved with medication.    With the 
headaches he could feel nauseated and the headaches made him 
irritable, angry and difficult to get along with.  He got the 
headaches two to three times a month.  He could not relate 
the headaches to any precipitating cause.

On neurological examination, an area of sensory loss on the 
left side of the face was noted.  On the mental status 
evaluation, it was noted that his insight was limited.  The 
diagnoses included traumatic neuropathy of the left 
infraorbital nerve, psychophysiologic musculoskeletal 
disorder, and tension headache.

The veteran received treatment at a VA outpatient clinic 
during 1981 and 1982 for several complaints.  A VA medical 
certificate dated March 1982 indicated that the veteran 
reported severe left temporal pain, and was diagnosed with 
headaches.

A hearing was held at the RO in January 1982.  At that time 
the veteran described the inservice head injury.  He reported 
that since service he had been experiencing severe headaches.  
He stated that his psychiatric problems were related to the 
head injury and headaches.

A hearing was held before Members of the Board sitting at 
Washington, D. C. in December 1983.  The veteran testified 
that he has had headaches since his injury in service, that 
he was first treated for a nervous condition in 1969, and 
that he was given medication for a nervous condition in 1966.

A Board Remand dated January 1984 requested further 
development on these issues by the RO.  The Board requested 
VA outpatient records and VA examinations in neurology and 
psychiatry to determine the etiology and nature of any 
psychiatric or headache disorders present.

A VA neuropsychiatric examination was conducted in December 
1984.   At that time the veteran reported that he had an 
injury to the left side of his face during military service.  
He had numbness around the left cheek, loss of smell left 
side of his nose, and headaches on the left side of his head 
which spread to his neck.  The veteran indicated that he had 
headaches when he was under stress.  

The neurological evaluation was within normal limits except 
for some sensory loss below the rim of the left eye.  He 
described his difficulties in a mildly anxious and tense 
manner.  He denied any depression.  His memory, judgment, and 
insight into his difficulties were all impaired.  The 
diagnoses were traumatic neuropathy of the left infraorbital 
nerve, anosmia of the left nostril, and psychophysiological 
musculoskeletal disorder, tension headache.  

In November 1985, the Board denied service connection for 
headaches and an acquired psychiatric disorder as a result of 
residuals of a service connected head injury.  In its denial, 
the Board found that headaches and an acquired psychiatric 
disorder were not present during service.  The Board further 
found that headaches and the psychophysiological 
musculoskeletal disorder, first shown post service, were nit 
the result of or proximately due to a service connected 
disability.  

In a July 2003 statement from the veteran's representative, 
it is alleged primarily that the November 1985 Board decision 
was clearly and unmistakable erroneous because it was felt 
that the instructions of a prior Board remand dated January 
1984 were not followed, specifically that no etiological 
opinion was given as to the origin of the veteran's headaches 
and psychiatric conditions in the examinations which were 
performed as a result of the Board's January 1984 remand 
instructions, and that therefore the Board should not have 
decided this claim in its November 1985 decision, but should 
have remanded it again for compliance with the Board's 
previous remand directives.

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002). 

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2004).  

38 C.F.R. § 3.310 (1985). The statutory and regulatory 
provisions pertaining to disability compensation did not 
provide a definition of "disability."

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002). Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2004). Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.

Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (2004).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2004), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(c) Errors that constitute clear and unmistakable error. To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence. A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

Service connection at that time was in effect for the 
residuals of a left zygomatic-maxillary fracture with 
antrostomy, traumatic neuropathy of the left infraorbital 
nerve, and chorioretinitis of the left eye.

Taking into account all relevant evidence, the Board finds 
that the November 1985 Board decision did not involve CUE.  
In this regard, a review of the Board's November 1985 
decision clearly indicates that the Board with satisfied that 
the record, as it was at that time, was complete and adequate 
on which to base its decision.  Particularly, the Board notes 
that this decision noted the veteran had a diagnosis of 
tension headaches.  This diagnosis indicates that these 
headaches were not neurological in origin or caused by the 
inservice head injury or the service connected disorders.  
The Board points out that service connection was in effect 
for traumatic neuropathy of the left infraorbital nerve.  
Furthermore, the Board found that the veteran's diagnosis of 
a psychiatric disability was a psychophysiological 
musculoskeletal disorder, which does not indicate this 
condition was related to the in service head injury or the 
service connected disorders.  Thus, although the veteran is 
alleging that there were no etiological opinions as to these 
issues in the veteran's claims file at the time of the 
November 1985 Board decision, the Board finds that these 
diagnoses could reasonably be considered to encompass 
etiological opinions, such that the Board's prior remand 
instructions were complied with, and a decision as to this 
issue was appropriate at that time.

Even, however, if these diagnoses, which appear to encompass 
the etiological origins of each disability, are considered to 
be insufficient, the Board notes that, even if a more 
definitive opinion was requested, there is no basis to assume 
that opinion would have been favorable to the veteran, 
particularly in light of later evidence in the veteran's 
claims file.  Further, lack of a more definitive opinion at 
the time of the Board's November 1985 adjudication is an 
incomplete, not an incorrect record, and not a basis on which 
a claim of CUE can be maintained.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

As to the veteran's allegation that failure to fully comply 
with the Board's January 1984 remand required that the Board 
return this issue for further development, as per Stegall v. 
West, 11 Vet. App. 268 (2004), rather than adjudicate the 
claim as it did in November 1985, the Board points out that, 
as this case was not in existence at the time of the Board 
decision in question, it cannot be used as a basis on which 
to grant CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Lynch v. Gober, 11 Vet. App. 22, 26 (1997) (CUE must be based 
upon evidence at the time of the RO decision).

The Board did not specifically determine whether the service 
connected disabilities aggravated the headaches or 
psychophysiological musculoskeletal disorder. Allen v. Brown, 
7 Vet. App. 439 (1995).  However, as set forth above, this 
case was not in existence at the time of the Board decision, 
it cannot be used as a basis on which to grant CUE.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994).
 
Based on the foregoing, it is the judgment of the Board that 
the November 1985 determination was consistent with the 
evidence then of record and supported by the applicable law 
and regulations. Accordingly, the Board finds that the 
November 1985 Board decision did not involve CUE and the 
motion is denied.

With regard to the potential of further development of the 
veteran's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 
5100 et seq. (West 2002)), and implementing regulations, 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)), the Board notes that 
in Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), 
the Court noted that the changes in VA's duties to assist and 
notify made by VCAA do not require remand for additional 
action, as those duties are inapplicable to CUE motions.  
Livesay, 15 Vet. App. at 178- 79. Accordingly, in the absence 
of any additional allegations, the motion is denied.


ORDER

The motion for revision of the November 1985 Board decision 
on the grounds of clear and unmistakable error is denied.



                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



